Case: 14-10389     Date Filed: 08/19/2014   Page: 1 of 8


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-10389
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 5:12-cv-00404-GKS-PRL

HAMID MAZUJI,

                                                                 Plaintiff-Appellant,

                                             versus

COMMISSIONER, SOCIAL SECURITY,

                                                               Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (August 19, 2014)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

      Hamid Mazuji, proceeding pro se, appeals the district court’s order affirming

the Commissioner of Social Security’s denial of his application for disability
               Case: 14-10389    Date Filed: 08/19/2014    Page: 2 of 8


insurance benefits. After reviewing the record and considering the parties’ briefs,

we affirm.

                                          I.

      In October 2008, Hamid Mazuji broke his knee and wrist when he was hit by

a motorcycle while riding his bicycle. Due to his injuries, he later filed an

application for disability insurance benefits, which was partially denied. An

Administrative Law Judge (ALJ) found Mazuji was disabled from October 19,

2008, until April 2, 2010. But the ALJ also concluded that by April 2, 2010,

Mazuji experienced medical improvements that allowed him to perform some

sedentary work. Relying on the testimony of a vocational expert, the ALJ found

that the jobs Mazuji was able to perform existed in significant numbers in the

national economy.

      Mazuji filed a request for review of the ALJ’s decision with the Appeals

Council, which was denied. He then appealed to federal district court pursuant to

42 U.S.C. § 405(g). The district court affirmed the ALJ’s decision and Mazuji

filed this appeal.

                                          II.

      In Social Security appeals, “[w]e review the Commissioner’s decision to

determine if it is supported by substantial evidence and based on proper legal

standards.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.


                                          2
                Case: 14-10389       Date Filed: 08/19/2014      Page: 3 of 8


2004) (quotation marks omitted). “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

“If the Commissioner’s decision is supported by substantial evidence, this Court

must affirm, even if the proof preponderates against it.” Dyer v. Barnhart, 395
F.3d 1206, 1210 (11th Cir. 2005) (quotation marks omitted). We may not decide

facts anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner. Id.

                                             III.

       Mazuji argues that the ALJ and district court (1) ignored some of his

symptoms and medical conditions; (2) misrepresented his ability to perform tasks

and work due to inaccurate conclusions or omissions about his physical capacity,

the time and energy required for physical therapy, 1 and the effect of his pain

medication; and (3) should not have credited the testimony of the state agency’s

medical consultant, Dr. Peele, or the vocational expert Howard Feldman, who

testified at the hearing. 2




1
 As of September 2009, Mazuji’s physical therapy consisted of two 90-minute sessions per
week. The record also shows that, in reaching his ultimate conclusion, the ALJ considered
Mazuji’s claims that his injuries and therapy consume all his time.
2
 We construe Mazuji’s brief liberally, as we are required to do. Tannenbaum v. United States,
148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).
                                               3
              Case: 14-10389     Date Filed: 08/19/2014    Page: 4 of 8


      Mazuji’s briefs focus mostly on describing the difficult, painful, and lengthy

recovery he has had after his bicycle accident. We do not discount his retelling of

his experience. Neither did the ALJ, who found that Mazuji was disabled and

entitled to benefits for the year and a half following the accident. Even after this

time period the ALJ concluded that Mazuji’s condition limited his capacity to work

and prevented him from performing past relevant work. However, based on the

record before us, we must affirm the district court’s finding that the ALJ’s

conclusion—that by April 2010 Mazuji’s condition improved to the point that he

was able to perform some sedentary work that existed within the economy—was

supported by substantial evidence.

            A. Medical and Residual Functional Capacity Improvement

      To determine whether a claimant’s disability has ceased, the ALJ must

decide whether the claimant has experienced medical improvement in his

condition. 20 C.F.R. § 404.1594(f)(3). Medical improvement is defined as any

decrease in the medical severity of the claimant’s impairment(s) based on changes

in the symptoms, signs, and/or laboratory findings associated with the claimant’s

impairment(s). Id. § 404.1594(b)(1). If the claimant has experienced medical

improvement, the ALJ must determine if the medical improvement relates to the

claimant’s ability to work. Id. § 404.1594(f)(4). Medical improvement relates to a

claimant’s ability to work if a claimant has had a decrease in the severity of his


                                          4
                Case: 14-10389      Date Filed: 08/19/2014      Page: 5 of 8


impairment(s) and his residual functional capacity (RFC) has increased. Id.

§ 404.1594(b)(3).

       Applying this framework, substantial evidence supports the ALJ’s

conclusion that Mazuji’s impairments and his RFC improved as of April 2, 2010,

and increased his ability to work. After his accident, Mazuji initially had to use a

wheel chair and could not lift with his left arm, put weight on his right leg, or do

any strenuous activity. But by the time of his hearing in front of the ALJ in

September 2010, Mazuji testified that his wrist had “recovered fully.” His knee

had improved to the point that he stopped using an assistive device or crutches to

walk, and he could ride a bike five to ten miles. “[U]nder optimal conditions,” he

could walk a mile to two miles. He was also able to do work on his computer,

attend church, do his own grocery shopping, do his laundry, and clean his

bathroom. 3 Although it initially took him longer, he said he was “getting back to

[his] old times” in terms of the time required to take care of his personal needs.

       The last documented medical visit in the record also shows that the doctor

observed “no swelling [or] redness” in Mazuji’s knee, and that Mazuji denied




3
 The ALJ is permitted to consider daily activities when evaluating a claimant’s RFC. Macia v.
Bowen, 829 F.2d 1009, 1012 (11th Cir. 1987).
                                              5
                Case: 14-10389       Date Filed: 08/19/2014       Page: 6 of 8


numbness, burning or tingling in [his] extremities.”4 The doctor also noted Mazuji

was

       nontender to palpitation about the lateral, medial anterior and
       posterior compartments of the [right] knee. There is no knee effusion.
       Ligaments appear to be intact. There is however crepitus 5 upon
       passive knee flexion. Strength is preserved.

The doctor recommended only over-the-counter pain medication.

       Mazuji points to other evidence that he still has physical challenges and

room for improvement. But overall, substantial evidence supports the ALJ’s

conclusion that by April 2, 2010, Mazuji had experienced significant medical

improvement and an increase in his RFC. Although Mazuji disagrees with the

ALJ’s weighing of some of the evidence, the ALJ’s order gave explicit and

adequate reasons for failing to credit some of Mazuji’s claims. See Foote v.

Chater, 67 F.3d 1553, 1561–62 (11th Cir. 1995) (“If the ALJ decides not to credit a

claimant’s testimony as to her pain, he must articulate explicit and adequate

reasons for doing so.”). Also, to the extent Mazuji is attempting to rely on

evidence outside of the record, he has not made a sufficient showing to warrant a

remand for the Commissioner to consider additional evidence. See Caulder v.

4
 These medical records, which the ALJ relied upon, are from one of Mazuji’s treating
physicians, Dr. Kendall Campbell. Although Mazuji challenges the ALJ’s reliance on Dr.
Thomas Peele’s conclusions, the ALJ “grant[ed] [Dr. Peele’s] assessment little weight because it
was rendered by a physician who has never had the opportunity to examine, or even meet with
and question, [Mazuji].”
5
  Crepitate means to “to make a cracking sound.” Merriam-Webster’s Collegiate Dictionary 273
(10th ed. 2000).

                                               6
               Case: 14-10389     Date Filed: 08/19/2014    Page: 7 of 8


Bowen, 791 F.2d 872, 876–77 (11th Cir. 1986) (noting federal courts do not

examine evidence that was not considered during administrative proceedings

unless claimant establishes that “(1) there is new noncumulative evidence; (2) the

evidence is ‘material,’ that is, relevant and probative so that there is a reasonable

possibility that it would change the administrative result, and (3) there is good

cause for the failure to submit the evidence at the administrative level.”).

                             B. Ability to Perform Work

      Mazuji also challenges the ALJ’s conclusion that there are jobs he could

perform in the national economy, but substantial evidence supports this finding.

The ALJ concluded that Mazuji could perform sedentary work with some

limitations. Sedentary work is characterized by “lifting no more than 10 pounds at

a time and occasionally lifting or carrying articles like docket files, ledgers, and

small tools.” See 20 C.F.R. § 404.1567(a). A sedentary job involves sitting most

of the time with a certain amount of walking and standing to carry out job duties.

Id. As the evidence set forth above shows, Mazuji’s condition improved. This

evidence showing Mazuji’s medical improvement also demonstrates that the ALJ’s

finding regarding Mazuji’s ability to perform sedentary work is supported by

substantial evidence.

      Lastly, the ALJ was permitted to rely on the testimony of a vocational expert

to establish that there is work available in significant numbers in the national


                                           7
              Case: 14-10389     Date Filed: 08/19/2014    Page: 8 of 8


economy that Mazuji has the capacity to perform. Foote, 67 F.3d at 1559 (“The

burden of showing by substantial evidence that a person who can no longer

perform his former job can engage in other substantial gainful activity is in almost

all cases satisfied only through the use of vocational expert testimony.”). The ALJ

relied on vocational expert Dr. Howard Feldman, who was asked to consider a

hypothetical individual with the same age, education, work experience, and RFC as

Mazuji. Dr. Feldman testified that Mazuji could do bench assembly work,

electronic assembly, or work as a toll or ticket taker. Under this Circuit’s law,

Mazuji “must then prove that he is unable to perform [those] jobs.” Doughty v.

Apfel, 245 F.3d 1274, 1278 n.2 (11th Cir. 2001). Mazuji does not offer any

support for his counter arguments that Dr. Feldman is biased, that his testimony is

not based on personal experience of having a similar injury or on statistics of other

individuals with similar injuries, and that he did not review Mazuji’s medical

records. Neither do Mazuji’s arguments show he is unable to perform the jobs Dr.

Feldman identified.

                                         IV.

      Because the ALJ’s findings were based on substantial evidence, the district

court’s order is AFFIRMED.




                                          8